                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


TESS BOYRINGTON-JETZER,

                        Plaintiff,

                v.                                             Case No. 20-C-1002

ANDREW SAUL, Commissioner
of Social Security,

                        Defendant.


           ORDER DENYING MOTION TO PROCEED IN FORMA PAUPERIS


         Plaintiff Tess Boyrington-Jetzer has filed a complaint seeking review of the decision of

the Commissioner of Social Security. Plaintiff has requested leave to proceed in forma pauperis,

pursuant to 28 U.S.C. § 1915, which permits an indigent plaintiff to commence a federal court

lawsuit without paying required filing fee. In forma pauperis is Latin for “in the manner of a

pauper.” BLACK’S LAW DICTIONARY, at 783 (West 1999). A motion seeking such relief must be

supported by an affidavit asserting an inability “to pay such fees or give security therefor” and

stating “the nature of the action, defense or appeal and affiant’s belief that the person is entitled

to redress.” 28 U.S.C. § 1915(a)(1). Plaintiff filed such an affidavit, but it fails to show indigence.

         The affidavit states Plaintiff’s spouse has a monthly income of $3,400 per month and

monthly expenses totaling $ 2,348 per month. The request indicates the plaintiff is unmarried,

however by this account the plaintiff is married and has a disposable income of $1,052.00 per

month.

         The purpose of the petition and affidavit form is to explain to the court why the plaintiff’s

filing fee should be waived. This affidavit does not do so. While this court does not hesitate to




    Case 2:20-cv-01002-WCG Filed 07/10/20 Page 1 of 2 Document 6
waive the fee for an indigent plaintiff, it is required to follow the law. The law requires litigants

to pay a filing fee unless they are too poor to do so. On this record, plaintiff’s motion must be

denied. The denial is without prejudice, however. It may be that plaintiff failed to include all of

the allowable monthly expenses or there is another reason for being unable to pay the filing fee.

If that is the case plaintiff may refile a motion to proceed IFP curing the deficiencies. Absent

additional justification, however, the fee will not be waived.   Accordingly, Plaintiff’s request to

proceed in forma pauperis is denied and Plaintiff shall pay the filing fee within 21 days of the

date of this order or risk dismissal.

        Dated at Green Bay, Wisconsin this 10th day of July, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                 2



    Case 2:20-cv-01002-WCG Filed 07/10/20 Page 2 of 2 Document 6
